Citation Nr: 1619107	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-49 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral eye disorders, including myopia, arcus senilis, and corneal opacities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from June 1994 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board last remanded this claim in June 2015.  Unfortunately, the Veteran's diagnosed myopia requires still further development.  That issue is REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed below.


FINDING OF FACT

The Veteran was diagnosed with corneal opacities and arcus senilis while in service.


CONCLUSION OF LAW

The criteria are met for service connection for left eye corneal opacities and bilateral arcus senilis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is diagnosed with corneal opacities of the left eye, and arcus senilis of the bilateral eyes, which were diagnosed during service.    

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§  1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

To rebut this presumption, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.

As noted above, the Veteran was diagnosed with bilateral arcus senilis and left eye corneal opacities during a June 1999 eye examination, while still in service.  These diagnoses were not noted upon entrance to service.  In regard to the left eye, the June 1999 physician indicated a history of foreign body in the eye as a child.  

The July 2015 VA examiner indicated that arcus senilis was diagnosed while in service.  He did not specifically opine that arcus senilis was related to service, but indicated that it was noted on the June 1999 record.  He did not suggest that the Veteran's current arcus senilis was unrelated to the June 1999 diagnosis.  Accordingly, service connection for arcus senilis of the bilateral eyes is granted.  
38 C.F.R. § 3.303(a).

The July 2015 VA examiner attributed the left corneal opacities to the childhood incident, citing to the June 1999 STR.  He said they were present prior to service with no changes or exacerbations.  Although it is arguable that the June 1999 record amounts to clear and unmistakable evidence of preexistence, it is clear that the examiner's conclusory statement regarding exacerbations or changes does not rise to that level to show there was no increase in severity.  He cited to no evidence, and did not discuss the significance of the fact that the opacities were not observed on entrance but later identified during active duty.  The Board does not find that the presumption of sound condition is rebutted, and that this should rather be analyzed under the criteria for direct service connection.  Shedden, supra.  

The July 2015 VA examiner noted that the Veteran's left eye corneal opacities were diagnosed at the June 1999 eye examination during service.  He still has them.

Accordingly, both arcus senilis and left eye corneal opacities were diagnosed during service and service connection is warranted.


ORDER

Service connection is granted for bilateral arcus senilis.

Service connection is granted for left eye corneal opacities.








REMAND

Unfortunately, the remaining claim to service connect myopia requires additional development.

Myopia is a refractive error, along with astigmatism and presbyopia, and is considered a congenital disability.   The Veteran was not diagnosed with refractive error at entry, but was just before separation in March 2000.

Service connection can be granted for congenital diseases that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service. VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 43253 (1990).  VA may not assume that a congenital disease must have preexisted service simply because it is congenital.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  

However, the presumption of soundness does not apply to congenital defects because such defects are not "diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  Congenital defects are generally not eligible for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179   (2007).  However, a congenital defect can be aggravated by superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  

On remand, an opinion on whether myopia, astigmatism, and presbyopia are congenital defects or diseases must be obtained, along with whether there was aggravation during service or a superimposed disease or injury, including his arcus senilis and left eye corneal opacities. 

Also, when a refractive error is diagnosed during service, as it was here, VA must consider whether the diagnosis represents aggravation of a preexisting traumatic eye disability.  Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the July 2015 VA medical opinion; if possible, this addendum should be authored by the July 2015 VA examiner.  The examiner is given discretion as to whether a full examination should be conducted.  The examiner is asked whether it is as likely as not that myopia, astigmatism, and presbyopia are related to service.  

The Veteran was diagnosed with myopia in March 2000, and has also been diagnosed with astigmatism and presbyopia during the pendency of this claim.  These diagnoses are considered to be congenital, and the examiner is first asked to indicate whether they are congenital defects OR congenital diseases.

If defect, the examiner is asked whether there is a superimposed injury or disease that as likely as not (50 percent or greater probability) aggravates (that is, caused an increase in severity that is beyond the normal progress of the disease) the defect or the symptoms caused by the defect.   The examiner is asked to address whether service connected arcus senilis and/or left eye corneal opacities specifically aggravate his refractive errors.

If a disease, the examiner is asked whether there is clear and unmistakable evidence that the refractive errors preexisted service.  If there is, the examiner must identify the evidence making it undebatable that the diagnoses preexisted service.  The examiner is then asked whether it is also clear and unmistakable that the diagnoses did not increase in severity during service.  If not possible to find undebatable evidence for these two inquiries, the examiner is then asked to opine on whether it is as likely as not (50 percent or greater probability) that these diagnoses incepted during service.

If the diagnoses incepted during service, the examiner is then asked whether it is as likely as not (50 percent or greater probability) that this represents aggravation of an existing traumatic eye injury.

The Veteran has asserted that he does not have family history of refractive error, and that he has found articles that support his argument that frequent use of computers leads to vision problems.  The examiner is asked to address these assertions.

All opinions must be supported by explanatory rationale.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


